Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification/Drawings
In Fig. 3, box 141 should be --SECOND RECEPTION CIRCUIT--.  See paragraph [0062].
In Fig. 3, box 143 should be --SECOND TRANSMISSION Circuit--.  See paragraph [0062].
Figs. 4 and 5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See paragraphs [0071] and [0078].  See MPEP § 608.02(g).
Reference labels 135 and 145 do not appear in the drawings.  See paragraph [0086], for example.  In Fig. 6, for example, there should be a box 135 encompassing C1 and R3.  Likewise, there should be a box 145 encompassing C2 and R4.  Figs. 7-12 have the same issue.  Additionally, in Fig. 12 there should be a box 147 encompassing C1' and R3'.  Likewise, there should be a box 137 encompassing C2' and R4'.  See paragraph [00202].
At the end of paragraph [00107], "LPF Q1" should be --LPF 135--.
There is a lack of correlation between the Specification and Drawings.
At paragraph [00136] the discussion transitions to Fig. 9.  However, at least paragraph [00148] appears to be directed toward Fig. 8.
At paragraph [00164] the discussion transitions to Fig. 10.  However, at least paragraph [00173] appears to be directed toward Fig. 9.
At paragraph [00184] the discussion transitions to Fig. 11.  However, at least paragraph [00187] appears to be directed toward Fig. 10.
The Specification should be carefully review to ensure correct correlation with the Drawings.


Claim Objections
In claim 4 line 7, "a drain" should be --the drain--.
In claim 2 line 5, "a voltage" should be --the voltage--.
In claim 2 line 6, "a voltage" should be --the voltage--.
In claim 9 line 4, "an output" should be --the output--.  See intervening claim 4.
In claim 13 line 4, "an input" should be --the input--.  See intervening claim 10.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 3-13 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Base claim 1 is understood to be directed toward Fig. 3, for example, where the first control circuit is 110, the second control circuit is 120, the transmission circuit is 131 and the reception circuit is 133.  Dependent claim 3 is understood to be directed toward Figs 3 and 6, for example where the 
In claim 4, it is not understood what is meant by "an output stage of the transmission circuit".  With reference to Fig. 6, for example, and LPF C1/R3, there is no "output stage".  The LPF C1/R3 is connected only to a wire leading to the reception circuit.  Claim 9 has the same issue.  Claims 10 and 13 have similar issues in that there appears to be no "input stage of the reception circuit".  Claims 4, 9, 10 and 13 are indefinite.  Claims 4-8 and 11-12 are rejected as depending from an indefinite intervening claim.
Also as related above, it is unclear if the reception circuit recited in claims 10-13 is directed toward reception circuit 133 or reception circuit 141.  Claims 10-13 are indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-3 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (7,649,383).
Fig. 1 shows a communication device, comprising: a transmission circuit 8a configured to generate a transmission signal by using a signal input from a first control circuit 13 and a first field effect transistor (FET) 8a, and transmit the transmission signal to a second control circuit 14; and a reception circuit 8b (or 9a; see 112 rejection) configured to generate a reception signal by using a signal received from the second control circuit 14 and a second field effect transistor (FET) 8b (or 9a; see 112 rejection), and output the reception signal to the first control circuit 13 as recited in claim 1.
The transmission circuit is configured to generate, based on a voltage level VDD1 of the first control circuit 13 being lower than a voltage level VDD2 of the second control circuit 14, the transmission signal by performing a level shift to a signal inputted from the first control circuit, and wherein the reception circuit 14 is configured to generate, based on a voltage level VDD1 of the first control circuit 13 being lower than a voltage level VDD2 of the second control circuit 14, the reception signal by performing a level shift to a signal received from the second control circuit as recited in claim 2.
The reception circuit 8b (or 9a; see 112 rejection) is configured to have a symmetrical structure with the transmission circuit 8a as recited in claim 3.
The aforementioned control circuits may be a digital television and a DVD equipment (col 1, lns 16-17) which are seen as the main and sub processors recited in claim 14.  Claims 14 and 15 are otherwise anticipated for the reasons above.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schutte (5,689,196).
Fig. 4 shows a communication device, comprising: a transmission circuit 16 configured to generate a transmission signal by using a signal input from a first control circuit 12 and a first field effect transistor (FET) 16, and transmit the transmission signal to a second control circuit 24; and a reception 
The transmission circuit is configured to generate, based on a voltage level V2 of the first control circuit 12 being lower than a voltage level V1 (col 4, lns 34-43) of the second control circuit 24, the transmission signal by performing a level shift to a signal inputted from the first control circuit, and wherein the reception circuit 46 is configured to generate, based on a voltage level V2 of the first control circuit 12 being lower than a voltage level V1 of the second control circuit 24, the reception signal by performing a level shift to a signal received from the second control circuit as recited in claim 2.
The reception circuit 46 (see 112 rejection) is configured to have a symmetrical structure with the transmission circuit 16 as recited in claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY SHAWN ZWEIZIG whose telephone number is (571)272-1758. The examiner can normally be reached Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 
12


/JEFFERY S ZWEIZIG/Primary Examiner, Art Unit 2849